                Case 6:21-cv-00875 Document 1 Filed 08/20/21 Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

DATREC, LLC,                                    )
    Plaintiff,                                  )
                                                )      Civil Action No. 6:21-cv-00875
v.                                              )
                                                )
SAP AMERICA, INC.,                              )      JURY TRIAL DEMANDED
     Defendant.                                 )

           PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

           DatRec, LLC (“DatRec”) files this Original Complaint and demand for jury trial seeking

relief from patent infringement of the claims of U.S. Patent No. 8,381,309 (“the ‘309 patent”)

(referred to as the “Patent-in-Suit”) by SAP America, Inc. (“SAP”).

     I.       THE PARTIES

     1.    Plaintiff DatRec is a Texas Limited Liability Company with its principal place of business

located in Harris County, Texas.

     2. On information and belief, SAP is a corporation existing under the laws of the State of

Delaware, with a place of business located at 111 Congress Ave, Austin, TX 78704. On

information and belief, SAP sells and offers to sell products and services throughout Texas,

including in this judicial district, and introduces products and services that perform infringing

methods or processes into the stream of commerce knowing that they would be sold in Texas and

this judicial district. Defendant may be served through its registered agent CT CORP.

SYSTEM 1999 Bryan St., Ste. 900, Dallas, TX 75201-3136 USA or wherever they may be found.

     II.      JURISDICTION AND VENUE
              Case 6:21-cv-00875 Document 1 Filed 08/20/21 Page 2 of 9




    3. This Court has original subject-matter jurisdiction over the entire action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because Plaintiff’s claim arises under an Act of Congress relating to

patents, namely, 35 U.S.C. § 271.

    4. This Court has personal jurisdiction over Defendant because: (i) Defendant is present

within or has minimum contacts within the State of Texas and this judicial district; (ii) Defendant

has purposefully availed itself of the privileges of conducting business in the State of Texas and

in this judicial district; and (iii) Plaintiff’s cause of action arises directly from Defendant’s business

contacts and other activities in the State of Texas and in this judicial district.

    5. Venue is proper in this district under 28 U.S.C. §§ 1391(b) and 1400(b). Defendant has

committed acts of infringement and has a regular and established place of business in this District.

Further, venue is proper because Defendant conducts substantial business in this forum, directly

or through intermediaries, including: (i) at least a portion of the infringements alleged herein; and

(ii) regularly doing or soliciting business, engaging in other persistent courses of conduct and/or

deriving substantial revenue from goods and services provided to individuals in Texas and this

District.

    III.    INFRINGEMENT

    A. Infringement of the ‘309 Patent

    6. On February 9, 2013, U.S. Patent No. 8,381,309 (“the ’309 patent”, attached as Exhibit A)

entitled “Method and System for Ecure Communiocation Over a Public Network” was duly and

legally issued by the U.S. Patent and Trademark Office. DatRec, LLC owns the ’309 patent by

assignment.

    7. The ’309 patent relates to a novel and improved system for secure communication over a

public network.
             Case 6:21-cv-00875 Document 1 Filed 08/20/21 Page 3 of 9




    8.   Defendant maintains, operates, and administers electronic health records through its

website, and other sources, that infringe one or more claims of the ‘309 patent, including one or

more of claims 1-17, literally or under the doctrine of equivalents. Defendant put the inventions

claimed by the ‘309 Patent into service (i.e., used them); but for Defendant’s actions, the claimed-

inventions embodiments involving Defendant’s products and services would never have been put

into service. Defendant’s acts complained of herein caused those claimed-invention embodiments

as a whole to perform, and Defendant’s procurement of monetary and commercial benefit from it.

    9. Support for the allegations of infringement may be found in the following preliminary

table:

     10. US8381309 B2        SAP
         Case 6:21-cv-00875 Document 1 Filed 08/20/21 Page 4 of 9




9. A system for
enabling
communication
between users over a
communication
network, the system
comprising;




                       <https://www.sap.com/industries/healthcare.html>

                       SAP has a system for enabling communication between
                       users over acommunication network.

                       The reference includes subject matter disclosed by the claims of the
                       patent afterthe priority date.
                    Case 6:21-cv-00875 Document 1 Filed 08/20/21 Page 5 of 9
US8381309 B2           SAP
a server system
associated with a
database comprising
verified data relating
an individual, said
server system being
configured and
operable to verify at
least some of the data
so as to authenticate
an identity of the
individual;




                         <https://help.sap.com/doc/e75107f306434502a04c00a2f1306571/1.0/en-US/
                         AdminG_EMR_V1_1_2016_06_13_EN.pdf>

                         The reference describes a server system associated with a database
                         comprising verified data relating an individual, said server system being
                         configured and operable to verify at least some of the data so as to authenticate
                         an identity of the individual.
                    Case 6:21-cv-00875 Document 1 Filed 08/20/21 Page 6 of 9
US8381309 B2           SAP
determining a level of
reliability in
authenticity based on
correspondence
between data on said
individual entered by
a plurality of related
individuals; and




                         <https://help.sap.com/doc/01f7a1a185364dc4b958cf88ecd723de/IS-
                         H%20618%20SP%20006/en-US/d08a171381174364968c047c514726bd.html>

                         The reference describes determining a level of reliability in authenticity based on
                         correspondence between data on said individual entered by a plurality of related
                         individuals.
             Case 6:21-cv-00875 Document 1 Filed 08/20/21 Page 7 of 9




  US8381309 B2               SAP
  the system being
  configured to define
  one or more levels of
  permitted
  communication
  between individuals in
  the database and the
  verified individual on
  the basis of said
  verification.




                             <https://help.sap.com/doc/d62f53efeaa84fc4a7c176ce2ce0
                             6408/IS-H%20618%20SP%20006/en-US/frameset.htm?
                             639823507c30a902e10000000a44176f.html>

                             The reference describes the system being configured to define one or
                             more levels of permitted communication between individuals in the
                             database and theverified individual on the basis of said verification.



   11. These allegations of infringement are preliminary and are therefore subject to change.

   12. SAP has and continues to induce infringement. SAP has actively encouraged or instructed

others (e.g., its customers and/or the customers of its related companies), and continues to do so,

on how to use its products and services (e.g., use EMR) and related services that provide EMR

such as to cause infringement of one or more of claims 1–17 of the ‘309 patent, literally or under


                                                7
                   Case 6:21-cv-00875 Document 1 Filed 08/20/21 Page 8 of 9




the doctrine of equivalents. Moreover, SAP has known of the ‘309 patent and the technology

underlying it from at least the date of issuance of the patent.

       13. SAP has and continues to contributorily infringe. SAP has actively encouraged or

instructed others (e.g., its customers and/or the customers of its related companies), and continues

to do so, on how to use its products and services (e.g., use EMR) and related services that provide

EMR such as to cause infringement of one or more of claims 1–17 of the ‘309 patent, literally or

under the doctrine of equivalents. Moreover, SAP has known of the ‘309 patent and the technology

underlying it from at least the date of issuance of the patent.

       14. SAP has caused and will continue to cause DatRec damage by direct and indirect

infringement of (including inducing infringement of) the claims of the ‘309 patent.



       IV.      JURY DEMAND

             DatRec hereby requests a trial by jury on issues so triable by right.

    V.          PRAYER FOR RELIEF

WHEREFORE, DatRec prays for relief as follows:

  a.         enter judgment that Defendant has infringed the claims of the ‘309 patent;

 b.          award DatRec damages in an amount sufficient to compensate it for Defendant’s

             infringement of the ‘309 patent in an amount no less than a reasonable royalty or lost

             profits, together with pre-judgment and post-judgment interest and costs under 35 U.S.C.

             § 284;

  c.         award DatRec an accounting for acts of infringement not presented at trial and an award

             by the Court of additional damage for any such acts of infringement;




                                                       8
           Case 6:21-cv-00875 Document 1 Filed 08/20/21 Page 9 of 9




d.   declare this case to be “exceptional” under 35 U.S.C. § 285 and award DatRec its attorneys’

     fees, expenses, and costs incurred in this action;

e.   declare Defendant’s infringement to be willful and treble the damages, including attorneys’

     fees, expenses, and costs incurred in this action and an increase in the damage award

     pursuant to 35 U.S.C. § 284;

f.   a decree addressing future infringement that either (i) awards a permanent injunction

     enjoining Defendant and its agents, servants, employees, affiliates, divisions, and

     subsidiaries, and those in association with Defendant from infringing the claims of the

     Patents-in-Suit, or (ii) awards damages for future infringement in lieu of an injunction in

     an amount consistent with the fact that for future infringement the Defendant will be an

     adjudicated infringer of a valid patent, and trebles that amount in view of the fact that the

     future infringement will be willful as a matter of law; and

g.   award DatRec such other and further relief as this Court deems just and proper.

                                            Respectfully submitted,




                                            William P. Ramey, III
                                            Ramey & Schwaller, LLP
                                            Texas State Bar No. 24027643
                                            5020 Montrose Blvd., Suite 800
                                            Houston, Texas 77006
                                            (713) 426-3923 (telephone)
                                            (832) 900-4941 (fax)
                                            wramey@rameyfirm.com

                                            Attorneys for DatRec, LLC




                                               9
